Emission Reduction Purchase
Agreement                                                                                                                                       Page
1 of 12

Exhibit 10.9

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

between

(the "Purchaser")

ECOLOCAP SOLUTIONS (CANADA) INC., (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel : 5148763907
Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO : Dr. Tri vu Truong

and

(the " TIÈN GIANG 10MW FIRED RICE HUSK POWER PLANT- CDM Project
Proponent”)., henceforth “VIETNAM PROJECT PROPONENT”

Owner: TAN HIEP PHUC ELECTRICITY CONSTRUCTION JOINT-STOCK COMPANY, VIET
NAM (THP.CORP)

Address: 52 Tran Trong Cung St, Tan Thuan Dong Ward, District No 7, Ho Chi Minh
City
Telephone: + 84.8. 7733306
Fax : +84.8. 7733321
Email: tvlong@thpcorp.com.vn

General Director: Mr. Truong Van Long

Interpretation and Definitions

In this Agreement, unless otherwise required by the context, all capitalized
terms shall have the meaning set forth in the definitions below.

 

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                           
Page 2 of 12     Additional  Means any Certified Emission Reduction (CER)
generated by the Project  Emission  that is in excess of [50,000] Certified
Emission Reductions (CERs) per  Reduction:  annum.    Agreement:  Means this
Emission Reduction Purchase Agreement.    Annex B Countries:  Means the
countries listed in Annex B to the Kyoto Protocol having    committed themselves
to reduce or limit their GHG emissions.    Annex I Countries:  Means the parties
to the UNFCCC listed in Annex I thereto (Annex I    consists of industrial
countries and countries in transition).    Anticipated  Means up to [50,000]
Certified Emission Reductions (CERs) per annum  Emission  during the Crediting
Period, anticipated to be generated by the Project  Reduction:  and calculated
in accordance with the Kyoto Rules.    Baseline:  Means the scenario that
reasonably represents the anthropogenic    emissions of GHG that would occur in
the Host Country in the absence of    the Project, determined in accordance with
the Kyoto Rules.    Business Day:  Means a day on which banks are open for
general business in Vietnam.    Carbon Dioxide  Means a metric measure used to
compare the emissions of various GHG  Equivalent:  based upon their global
warming potential.    Certification:  Means the written confirmation by an
Operational Entity of an Emission    Reduction resulting from a CDM project and
having passed the  Verification procedure according to the Kyoto Rules.  
Certified Emission  Means a unit of Emission Reduction issued pursuant to
Article 12 of the  Reduction (CER):  Kyoto Protocol and the requirements of the
Kyoto Rules (including    Certification), equal to one metric ton of Carbon
Dioxide Equivalent    resulting from a CDM project.    Clean Development  Means
the flexible mechanism established by Article 12 of the Kyoto  Mechanism (CDM)
:  Protocol providing for Annex I Countries to implement projects that reduce   
emissions in non-Annex I Countries in return for CERs and assist the non-   
Annex I Countries in achieving sustainable development and contributing    to
the ultimate objective of the UNFCCC.    Crediting Period:  Means, until
December 31, 2026.    Emission  Means reduction in emission of GHG achieved,
calculated in accordance  Reduction:  with the Kyoto Rules.    Executive Board: 
Means the international authority elected by the representatives of the   
parties to the Kyoto Protocol responsible for monitoring the CDM process.   
First Commitment  Means …June 2008 until December 31, 2019.  Period:      Force
Majeure:  Means any circumstance or condition beyond the control of either party
to    this Agreement affecting the performance of its obligations under this   
Agreement including in particular wars, insurrection, natural disaster or   
equivalent circumstances.    Greenhouse Gases  Means the six gases listed in
Annex A to the Kyoto Protocol.  (GHG):      Host Country:  Vietnam 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                    Page 3 of 12     
Kyoto Protocol:  Means the protocol to the UNFCCC adopted at the third
conference of the    parties to the UNFCCC in Kyoto, Japan, on December 11,
1997.    Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn agreement,
the    Marrakesh Accords, any relevant decisions, guidelines, modalities and   
procedures made pursuant to them and/or any succeeding international   
agreements as amended and/or supplemented from time to time and    which include
those rules specifically required to be met for the issuing    and transfer of
CERs.    Letter of Approval  Means a binding approval of the Project by the Host
Country together with  (LOA):  an approval of the transfer of CERs.   
Monitoring Report:  Means an annual report to be provided by Owner setting out
the total    number of Emission Reductions generated by the Project during the 
  previous year according to the Kyoto Rules, international Monitoring rules   
and the PDD.    Monitoring:  Means the collection and record of data allowing
the assessment of    reductions in GHG emissions resulting from the Project
conducted in    accordance with the Kyoto Rules.    Operational Entity:  Means
an independent entity accredited by the Executive Board being the    executive
body for CDM and inter alias responsible for determining    whether a project
and the resulting Emission Reductions meet the    requirements of Article 12 of
the Kyoto Protocol.    Project Design  Means a detailed description of the
Project to be submitted for Validation  Document (PDD):  prepared in accordance
with the Kyoto Rules, the UFG and the Directive    and attached as Annex III.
The Purchaser will be responsible for providing  PDD development for
Registration of the Project.   Project:  Means the proposed CDM project
described in the PDD and other    documents describing the implementation and
economics of the Project    attached in Annex IV.    Registration:  Means the
official registration of a CDM project by the Executive Board    according to
the Kyoto Rules.    UNFCCC:  Means the United Nations Framework Convention on
Climate Change    adopted in New York on May 9, 1992.    Unit Price:  Means the
price payable by Purchaser to Project Proponent per Certified    Emission
Reduction (CER) unit:      The purchase unit price paid by EcoloCap Solutions
Canada Inc. to Viet    Nam Project Proponent for the CER is fixed at
(12)$US/CER, less    applicable tax and sale commission, for the year 2008 to
2012 and a new    agreement for purchase unit price will be negotiated for the
two periods of    extension.      The amount paid to the Viet Nam Project
Proponent for the total certified    CER generated from this project is fixed at
(85)% of the total value of    CER at this above mentioned purchase price
($(12)US), less commission,    applicable tax and the one time reimbursement of
an amount of    $(75,000)USD to Ecolocap Solutions inc for funding the CDM
process.      TERM:      Ecolocap Solutions inc will purchase certified CER
generated by this    project for the year 2008 to 2012 with options of extension
for two other    periods of 7 years, the period 2012-2026, under same terms and 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                     
Page 4 of 12      conditions.   Validation:  Means the assessment of the PDD,
including the Baseline, by an  Operational Entity, determining its compliance
with the Kyoto Rules.    Verification:  Means the periodic independent review
and ex post determination of the  monitored reductions in GHG emissions that the
Project has achieved  during a specified period of time by an Operational Entity
in accordance  with the Kyoto Rules. The project's owner will be Responsible
for  providing periodical monitoring.     Unless otherwise specified, references
to clauses are to clauses of this Agreement, references to  legal provisions are
references to such provisions as in effect from time to time, use of a gender 
includes any gender and use of the plural includes the singular and vice versa
where the context  requires.   All headings and titles are inserted for
convenience only and shall not be deemed part of this  Agreement or taken into
consideration in its interpretation.      1. Preamble     The Project is located
on the territory of the Host Country.     2. Contractual Obligations   2.1.
Anticipated Emission Reductions   2.1.1. Upon Registration of the Project,
Purchaser shall endeavor to implement the Project in    accordance with the PDD
and other documents describing the implementation and    economics of the
project attached in Annex IV at its own risk and expense. It is hereby   
acknowledged and agreed between the parties hereto that Purchaser does not
warrant    the generation of, and is not obliged to generate, any CERs, whether
by the Project or    otherwise.   2.1.2. If the Project generates CERs, during
the crediting period Project Proponent shall, to    the extent it is legally
possible and permissible, exclusively transfer or cause to be    transferred to
Purchaser all rights (and, to the extent legally possible and permissible,   
legal title) which Project Proponent may have in the Anticipated Emission
Reductions    generated during the Crediting Period to Purchaser.   2.1.3.
Purchaser shall pay to Project Proponent the Unit Price for each Anticipated
Emission    Reduction generated by the Project and in which the Project
Proponent's rights are    transferred to Purchaser in accordance with clause 3
below.   2.2. Additional Emission Reductions   2.2.1. If Additional Emission
Reductions are generated by the Project during the Crediting    Period, Project
Proponent shall offer any Additional Emission Reductions to Purchaser    subject
to the terms and conditions of this Agreement and at a price per Additional   
Emission Reduction equal to the Unit Price. If Purchaser does not wishes to
exercise    the purchase option then Project Proponent may deal with the
Additional Emission 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                           Page 5 of
12                              Reductions as it wishes.   2.2.2. Additional
Emission Reductions offer by the Purchaser shall be made as soon as    possible
after such Additional Emission Reductions have been generated, but no later   
than December 31 of the year subsequent to the calendar year in which such   
Additional Emission Reductions have been generated.    2.2.3. Purchaser shall be
entitled to accept such offer as a whole or in part and shall notify to   
Project Proponent within one month after receipt of such offer, whether and to
what    extent it accepts the offer. If Purchaser does not respond within this
deadline the offer    shall be deemed to be rejected by Purchaser.    2.2.4. To
the extent Purchaser accepts the offer, Project Proponent shall, to the extent
it is    legally possible and permissible, transfer or cause to be transferred
to Purchaser all    rights (and, to the extent legally possible and permissible,
legal title) which Project    Proponent may have in those Additional Emission
Reductions in respect of which    Purchaser has accepted such offer, within two
months after acceptance of such offer    by Purchaser.    2.2.5. To the extent
Purchaser rejects such offer of Additional Emission Reductions or such    offer
is deemed rejected by Purchaser, Project Proponent shall be free to enter into 
  contracts with other parties for the sale of such Additional Emission
Reductions or to    otherwise deal with such Additional Emission Reductions as
Project Proponent wishes.    2.2.6. Purchaser shall pay to Project Proponent a
price equal to the Unit Price for each    Additional Emission Reduction in
respect of which Purchaser has accepted such offer.    2.3. Emission Reductions
generated after the Crediting Period      If the Project generates any Certified
Emission Reductions after the Crediting Period,    Purchaser shall enter into
negotiations with Project Proponent with a view to    concluding an agreement on
the purchase of such Certified Emission Reductions    based on the principles of
this Agreement but amended in order to reflect the    international and/or
national rules then applicable.        3. Transfer      Transfer to Purchaser of
all the rights (and, to the extent legally possible and    permissible, legal
title) which Project Proponent may have in a Certified Emission    Reduction
shall have occurred upon the transfer of a CER from the register of the   
Executive Board to a register in favor of Purchaser or such other account or
register    Purchaser has notified to Project Proponent in writing.        4.
Payment    4.1. Payment for Certified Emission Reductions    4.1.1. Payment by
Purchaser to Project Proponent for the Certified Emission Reductions (the   
rights in which are transferred pursuant to clause 3) shall be made on the last
Business    Day of the month in which a 40 Business Day period, starting at the
day on which    Purchaser has received satisfactory evidence of the transfer as
provided for in Clause 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                          Page 6 of 12 
      3, has elapsed.    4.1.2. All payments shall be made to the accounts
specified in Annex [I] hereto or such other    account as may from time to time
be notified to the other party in writing.    4.1.3. All payments shall be made
in US Dollars.    4.1.4. Subject to clause 4.1.5 below, all taxes, fees, costs
or other expenses in connection    with the generation of CERs by the Project
and their Registration and transfer    (including VAT in any jurisdiction
Purchaser duly notifies Project Proponent to transfer    CERs as in Clause 3, if
applicable) shall be borne by Project Proponent and purchaser.    4.1.5. The
share of the proceeds from CERs generated by the Project to be used to cover   
administrative expenses according to the Kyoto Rules shall be borne by Project 
  Proponent and Purchaser in equal shares .      The share of the proceeds from
CERs generated by the Project to be used to assist    developing countries that
are particularly vulnerable to the adverse effects of climate    change to meet
the costs of adaptation according to the Kyoto Rules shall be borne by   
Project Proponent and Purchaser in equal shares.      5. Termination and
Remedies    5.1. Either party (the "Non-defaulting Party") shall be entitled to
terminate this Agreement    by written notice to the other party with immediate
effect if any of the following events    occurs:    5.1.1. the other party
commits a breach of any of its obligations under this Agreement and, in    the
case of a breach capable of being remedied, such breach remains for more than
30    Business Days after it has been requested in writing by the Non-defaulting
Party to    remedy the breach; or    5.1.2. the other party goes into
liquidation (whether voluntary or otherwise), is unable to pay    its debts as
they fall due, is wound up, makes any compromise, composition or other   
arrangement with its creditors generally, or becomes subject to any
administration    order.    5.2. Force Majeure      Should either party be
impeded wholly or in part from fulfilling any of its obligations    under the
Agreement for reasons of Force Majeure, such obligation shall be suspended    to
the extent and for as long as such obligation is affected by Force Majeure and
the    impeded party shall be entitled to such extension of time as may be
reasonably    necessary.      Either party shall notify the other party of the
existence and date of beginning of an    event of Force Majeure that is likely
to impede its performance under the Agreement    within 5 Business Days after
having obtained knowledge of any such event. Either    party shall likewise
advise the other of the date when such event ended and shall also    specify the
re-determined time by which the performance of its obligations hereunder is   
to be completed.      Project Proponent and Purchaser shall consult with each
other with a view of    determining any further appropriate action if a
condition of Force Majeure is to continue 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                        Page 7 of 12   
    after 20 Business Days from the date of giving notice thereof.      Neither
party shall be liable for damages or have the right to terminate this Agreement 
  for any delay in performing hereunder if such delay is caused by Force
Majeure;    provided, however, that the non-impeded party shall be entitled to
terminate such part    of the Agreement that remains unfulfilled, if the
condition of Force Majeure is to    continue after 6 months from the date of
giving notice thereof.      6. Change in Circumstances      If any change in
circumstances (i.e. a change of scientific basics or applicable    standards
relating to the Baseline methodology and/or the applicable criteria for   
Verification and Certification of the resulting Emission Reductions) occurs
which    substantially affects the Project, the parties to this Agreement shall
enter into    negotiations with a view to adapt the Project and its
implementation or any relevant    provision of this Agreement, as may be
necessary or useful. A change in    circumstances shall in no event be
considered substantially affecting the Project if at    least 50% of the
Anticipated Emission Reductions can be generated.      The parties to this
Agreement shall cooperate and make their best efforts to enable the   
continuation of the Project in accordance with the new circumstances and to
achieve    the generation and transfer of the Anticipated Emission Reductions. 
    If any of the documents related to the Project and submitted at any time
during the term    of this Agreement fails to be approved by such authority
whose approval is required    under the Kyoto Rules or otherwise appears to be
non-compliant with any relevant    standards or conditions of the Kyoto Rules,
Project Proponent and Purchaser shall    discuss whether or not the relevant
documents are to be revised and resubmitted.      7. Conditions Precedent     
This Agreement shall enter into force upon satisfaction of the following
conditions    precedent:      1. Conclusion of a binding agreement with the Host
Country.        8. Miscellaneous    8.1. Assignment and subcontracting   
Neither party shall, without the written consent of the other party, assign or
transfer the    Agreement or the benefits or obligations thereof or any part
thereof to any other    person.    8.2. Confidentiality and Disclosure    The
parties shall treat as confidential all information obtained as a result of
entering    into or performing this Agreement which relates to the provisions of
this Agreement, the    negotiations relating to this Agreement and the subject
matter of this Agreement.      No party shall disclose any such confidential
information to any third party, except in    those circumstances where
disclosure is required in order to comply with any laws or 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   
Page 8 of 12        regulations, including without limitations the Kyoto Rules. 
  8.3. Notices     Any communications to be made under or in connection with
this Agreement shall be    made in writing (including by facsimile) to the
address or facsimile number, from time to    time designated by the party to
whom the communication is to be made to the other    party for that purpose. The
address and facsimile number so designated are set out in    Annex [I] hereto. 
    Communication will only be effected, if sent by mail, when delivered to or
rejected by    the recipient, if sent by facsimile, when a transmission report
shows that the facsimile    has been sent.   8.4. Entire Agreement     This
Agreement embodies the whole and only agreement of the parties with respect to 
  the subject matter hereof, and no prior or contemporaneous oral or written
agreement    or understanding shall be deemed to constitute a part of this
Agreement, unless    expressly referred to herein, or attached hereto, or
specifically incorporated by    reference herein. The Annexes and schedules to
this Agreement constitute integral  parts of this Agreement and shall therefore
be deemed part of this Agreement.     8.5. Amendments     This Agreement may
only be amended with the written consent of the parties hereto.    8.6. Costs
and Expenses     Each party shall bear its own costs and expenses in relation to
the negotiation,    preparation, execution and carrying into effect of this
Agreement.    8.7. Severability     If any part or provision of the Agreement is
or becomes illegal, void or unenforceable in    any respect, the remaining parts
or provisions shall not be affected or impaired. Any    deficiency in the
Agreement resulting there from shall be amended by way of    interpretation of
the Agreement having due regard to the parties intent.    8.8. Governing law    
This Agreement shall be governed and construed in accordance with English law   
excluding its rules on conflicts of laws.   8.9. Jurisdiction     The parties
irrevocably submit to the exclusive jurisdiction of the courts having   
jurisdiction in commercial matters for England with regard to all disputes
arising out of    or in connection with this Agreement, its violation,
termination or nullity.    8.10. Counterparts     This Agreement shall be
executed in two counterparts with one copy for Project    Proponent and one for
Purchaser. If there are any discrepancies between the English    and the
Vietnamese version, the English version will prevail . 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 9 of 12

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this 26th day of May, 2008, in the presence of:

Purchaser:               
                                                         DR. TRI VU TRUONG 
President-CEO : Dr. Tri Vu Truong
                                                         Project Proponent:    
                                                                     TRUONG VAN
LONG  General Director: Mr. Truong Van Long
                                                                Witness No 1 
Witness No 2              BUI THI LAN HUONG  LE PHUC LAM  MSc. Bui Thi Lan
Huong  Le Phuc Lam-Engineer  Biology Energy-Waste Treatment  Vietnam  (Vietnam)
Ltd.   


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                  
Page 10 of 12

ANNEX I:

1. The salient features of 10 MW fired Rice Husk power plant – CDM Project at
Hoa Dien Hamlet, Hoa Khanh
commune, Cai Be District in Tien Giang Province, Vietnam

No Parameters  Units  Value   BIOMASS CHARACTERIZATION        1 Biomass quantity
and TYPE  ________________ Historical Tons/year       Biomass quantity and TYPE:
Rice husk  __ Projected Tons/year  117440   Other biomass used in % Biomass B 
_____________         Other biomass used in % Biomass C  _____________       1a
Average biomass density  Kg/m3  130 2 Net calorific value of bimass  MJ/Kg 
13.00   TRANSPORTATION EMISSIONS      4 Average round trip to supply biomass 
Km  15 5 Number of barge trips – transportation of biomass  Trips/day  9-12 6
Average barge load – transportation of biomass  Tons  30-40 8 Fuel consumption –
transportation of biomass  L/kg rice husk 0.003   ELECTRICITY GENERATION      11
Total electricity generation Projected  MWh/yr  80 000 13 Total electricity
generation Historical  MWh/yr  0.00   Electricity exported to the grid  MWh/yr 
72 000   On-site used of electricity  MWh/yr  8 000   Community use of
electricity  MWh/yr     20 Average net energy efficiency of electricity
generation      >95%   VAPOR GENERATION      No   14. Heat generated (vapour)
from firing biomass Projected   MWh/yr    15 Historical heat generated (vapour)
at the project site Historical   MWh/yr   21/10b Energy efficency of heat
generation  -      START-UP or AUXILIARY FUEL      10 Quantity of fossil fuel
used and type    Mass or volume/yr No  16 Net calorific value co-fired    MWh /
mass or volume No   OPEN AIR BURNING OF BIOMASS     


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------



Emission Reduction Purchase
Agreement                                                                                    
Page 11 of 12 

Carbon Fraction of biomass  T C/T  biomass    CH4 emissions T co2 eq /T biomass 
  Biomass used  Tonnes/yr  117 440  EMISSION REDUCTION      Estimation nof the
emission reduction per Kwh (CERs) T co2 e q/k  Wh 580.61  Annual estimation of
the emission reduction (CERs)    Tco2 e q/year 41.804 


2. Project time schedule.

- Year of 2008: 1. Set up and submit for approval of basic design.
                          2. Compensation for land clearance.
                          3. Ask for preventing and fighting fire license,
environmental protecting commitment license, construction license.
                   4. Invite bidding of EPC and sign contract for plant
construction.
- Year of 2009: Construct the plant, install equipment and run trial operation.
- Year of 2010: Official Operation

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
Page 12 of 12

ANNEX 2:

Work flow of CDM Activity

[exhbiit109x12x1.jpg]
Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-1:

--------------------------------------------------------------------------------